Case 1:20-cv-01074-JRS-MG Document 74 Filed 05/21/21 Page 1 of 4 PageID #: 353




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 KENNETH HUDGINS,                                 )
                                                  )
                Plaintiff,                        )
                                                  )
        VS.                                       )
                                                  )          1:20-cv-01074-JRS-MG
 DEPUTY MICHAEL WINSTON,                          )
 DEPUTY ERNEST WESLEY, OFFICER                    )
 JACQUELINE PIEKARZ, OFFICER                      )
 MICHAEL HARMON, SERGEANT                         )
 JEFFERY PETERSON, AND OFFICER                    )
 JOHN LY,                                         )
                                                  )
                Defendants.                       )

                                             ORDER

       On April 20, 2021, pro se Plaintiff Jeffery Hudgins filed a Motion for a Protective Order

seeking from Defendants' discovery requests. [Filing No. 60.] On May 4, 2021, Defendants Deputy

Ernest Wesley, Deputy Michael Winston, Officer Jacqueline Piekarz, Officer Michael Harmon,

Sergeant Jeffery Peterson, and Officer John Ly, filed their response. [Filing No. 66.] Mr. Hudgins

did not file a reply. This matter is now ripe for the Court's consideration.

                                              I.
                                          BACKGROUND

       This matter arises out of Hudgins' incarceration at the Marion County Jail in June 2019.

[see generally Filing No. 31.] Mr. Hudgins alleges he was arrested, was a victim of excessive force

in connection with an arrest, which resulted in a fractured hand, was subsequently taken to jail,

and was denied adequate medical care by healthcare staff and custody staff at the jail. [see

generally Filing No. 31.]


                                                 1
Case 1:20-cv-01074-JRS-MG Document 74 Filed 05/21/21 Page 2 of 4 PageID #: 354




        Mr. Hudgins' Motion for a Protective Order consists of a single sentence in which he asks

for an order "to stop being harrassed [sic] by named defendant's [sic], requesting/demanding

information not important to my case." [Filing No. 60 at 1.] Mr. Hudgins names "Bleek & Assoc/et

al, Chris Myers, [and] Elise Bowling" 1 as the individuals from whom he was seeking to be

protected. [Filing No. 60.] On April 27, 2021, the Court conducted a telephonic status conference

and ordered the parties to confer about outstanding discovery responses. [Filing No. 63.]

        On May 4, 2021, Defendants filed their Response, asserting Mr. Hudgins' Motion for a

Protective Order is inappropriate and should be dismissed. [Filing No. 66.] Defendants state that

after the status conference, counsel for Defendants spoke with Mr. Hudgins via telephone, where

he "voiced concern that the previously-sent authorizations for release of his medical records were

too broad, and he informed counsel for Defendants and counsel for Wellpath that he would not

agree to them." [Filing No. 66 at 2.] Before an agreement could be made between the parties, the

Defendants allege Mr. Hudgins hung up the phone. [Filing No. 66 at 2.]

                                                  II.
                                             DISCUSSION

                The Court is mindful that Plaintiff is proceeding pro se, and that "[a] document

filed pro se is to be liberally construed, and . . . must be held to less stringent standards than formal

pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, it is well

established that pro se litigants are not excused from compliance with procedural rules. See Pearle

Vision, Inc. v. Romm, 541 F.3d 751, 758 (7th Cir. 2008) (observing that the Supreme Court has

"never suggested that procedural rules in ordinary civil litigation should be interpreted so as to

excuse mistakes by those who proceed without counsel") (internal quotation omitted); Members v.



        1
        Chris Myers is Mr. Hudgins' former counsel. Ms. Bowling is counsel for Defendants. The
law firm of Bleeke Dillon Crandall, P.C. represented former Defendant Wellpath, LLC.
                                                   2
Case 1:20-cv-01074-JRS-MG Document 74 Filed 05/21/21 Page 3 of 4 PageID #: 355




Paige, 140 F.3d 699, 702 (7th Cir. 1998) ("[R]ules apply to uncounseled litigants and must be

enforced").

       Federal Rule of Civil Procedure 26(c) allows a party from whom discovery is sought to

move for a protective order to protect the party from annoyance, embarrassment, oppression, or

undue burden or expense upon a showing of good cause. Fed. R. Civ. P. 26(c)(1). The moving

party bears the burden to show that he is entitled to a protective order. Felling v. Knight, 211 F.R.D.

552, 554 (S.D. Ind. 2003); Cunningham v. Smithkline Beecham, 255 F.R.D. 474, 478

(N.D.Ind.2009). To do so, the party must show good cause by submitting specific facts that

demonstrate potential harm. Felling, 211 F.R.D. at 554. The movant must also show "with

specificity" that the discovery request is inappropriate. Cunningham, 255 F.R.D. at 478. General

assertions of hardship or conclusory statements that the requested discovery is irrelevant or overly

burdensome will not suffice. See id.; see also Schaap v. Executive Indus., Inc., 130 F.R.D. 384,

387 (N.D.Ill.1990) (requiring the objecting party to "specify the nature of the burden and provide

specific explanations").

       Mr. Hudgins asserts the Defendants are "requesting/demanding information not important

to my case." [Filing No. 60 at 1.] During the status conference held on April 27, 2021, Mr. Hudgins

elaborated on which specific information requests were concerning him, stating the authorizations

for release of medical records that counsel for Defendants provided to him for signature were too

broad. [Filing No. 66 at 2.]

       Unless limited by a court order, Fed. R. Civ. P. 26(b)(1) details the scope of discovery:

       Parties may obtain discovery regarding any nonprivileged matter that is relevant to any
       party's claim or defense and proportional to the needs of the case, considering the
       importance of the issues at stake in the action, the amount in controversy, the parties'
       relative access to relevant information, the parties' resources, the importance of the
       discovery in resolving the issues, and whether the burden or expense of the proposed



                                                  3
Case 1:20-cv-01074-JRS-MG Document 74 Filed 05/21/21 Page 4 of 4 PageID #: 356




       discovery outweighs its likely benefit. Information within this scope of discovery need not
       be admissible in evidence to be discoverable.

Discovery requests involving medical records fall within scope of relevant documents concerning

Mr. Hudgins' alleged excessive-force injuries and the subsequent denial of adequate medical care.

       Hudgins has failed to meet his burden of showing specific facts, rather than general

hardships or conclusionary statements, as to why Defendants' discovery requests are inappropriate

or to demonstrate a potential harm if required to produce such documents. Symons Int'l. Group,

Inc. v. Continental Cas. Co., 2015 WL 1279839, at *2 (S.D. Ind. Mar. 20, 2015). Defendants claim

that Mr. Hudgins' Motion for Protective Order does not seek "to restrict his obligation to respond

to discovery but rather seeks to prevent counsel for Defendants from sending him requests,

discovery or otherwise, for information he deems 'not important to my case.'" [Filing No. 66 at 2.]

Mr. Hudgins' only provides general statements of overbreadth and irrelevance, without asserting

specific details of inappropriateness or potential harm. Mr. Hudgins' Motion for a Protective Order

falls short of the requirements of Federal Rule of Civil Procedure 26(c).

                                               III.
                                          CONCLUSION

       For the reasons detailed above, Plaintiff's Motion for a Protective Order [60] is DENIED.




Dated: 5/21/2021
                                                        Ma r
                                                           ioGa r
                                                                cia
                                                        Unit
                                                           e dSta
                                                                tesMa gi
                                                                       st
                                                                        rateJudge
                                                        Souther
                                                              nDi s
                                                                  tri
                                                                    ctofIndia
                                                                            na

Distribution via ECF: all counsel of record and via U.S. Mail to Plaintiff.


 KENNETH HUDGINS
 12337 Rustic Meadow Drive
 Indianapolis, IN 46229
                                                4
